Affirmed and Memorandum Opinion filed August 9, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00522-CV

                    CARRARA MARMI, S.R.L., Appellant

                                        V.
 EXPO STONES, LLC; EXPO STONES DALLAS, LLC; EXPO GRANITE
       MARBLE, LLC; AND SAID ABU QARTOUMY, Appellees

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1157974

                  MEMORANDUM OPINION
      Appellant Carrara Marmi, S.R.L. (“Carrara Marmi”) sued appellees Expo
Stones, LLC, Expo Stones Dallas, LLC, Expo Granite Marble, LLC, and Said Abu
Qartoumy (collectively, “Appellees”), seeking to collect the balance owed on an
unpaid invoice. Following a bench trial, the trial court signed a take-nothing
judgment in favor of Appellees. Carrara Marmi appealed and challenges certain
findings of fact and conclusions of law issued by the trial court. For the reasons
below, we affirm the trial court’s judgment.
                                  BACKGROUND

      In August 2020, Carrara Marmi sued Appellees, alleging Appellees owed
money in connection with their purchase of marble slabs. The parties proceeded to
a bench trial in July 2021.

Evidence at Trial

      Lorenzo Bonotti was the first witness to testify at trial.    Bonotti owns
Carrara Marmi and a separate company, Stone Trading International (“Stone
Trading”). Both companies are based in Italy and sell Italian marble. Bonotti
testified that the two companies “have separate books [and] separate bank
accounts.”

      According to Bonotti, appellee Said Abu Qartoumy previously purchased
marble slabs from Carrara Marmi and Stone Trading. Bonotti said these purchases
were made through appellee Expo Stones, LLC, one of Qartoumy’s Texas-based
companies. Admitted during this line of testimony were two invoices billed to
Expo Stones, LLC:

      •      Issued in February 2016 by Stone Trading, the first invoice requested
             a payment of $41,335.40 for the purchase of 86 marble slabs.
      •      Issued in January 2018 by Carrara Marmi, the second invoice
             requested a payment of $27,755.70 for the purchase of 77 marble
             slabs.

Discussing the January 2018 invoice issued by Carrara Marmi, Bonotti said the
parties eventually agreed to settle the outstanding balance for $15,000. Admitted
into evidence was an April 2019 email from a Carrara Marmi employee to
Qartoumy stating that “Mr. Bonotti accept[s] the amount of USD 15.000 to close
the file.” According to Bonotti, he was expecting to receive Appellees’ payment
shortly after the agreement was reached.



                                           2
      In December 2019, Appellees wired $15,000 to Stone Trading’s bank
account. Bonotti testified that this payment was applied to the outstanding balance
owed on the February 2016 Stone Trading invoice. Admitted into evidence was
the following data compilation from Stone Trading’s accounting software, which
shows the payments made and credits issued in connection with the February 2016
invoice:

 DATE[1]       N.DOC        TYPE      PAYMENT        currency       DUE          PAID         BAL
                            DOC                                     USD          USD          USD
22/02/2016 134/16         INV         22/05/2016     USD          41.335,40

24/10/2016                WIRE                       USD                      -17.050,90

25/10/2016                WIRE                       USD                      -7.281,50

25/10/2016 ASSET                                     USD          -49,60[2]

05/12/2019                WIRE                       USD                      -14.950,00

05/12/2019 ASSET                                     USD          -50,00

05/12/2019 123/X/19 CN                               USD          -1.943,40

05/12/2019 ASSET                                     USD          10,00

                                                                  39.282,40 -39.282,40        0,00


Reviewing the data sheet, Bonotti said the first line item listed the total owed on
the invoice: $41,335.40. According to Bonotti, Appellees made two payments
toward this balance in 2016: one for $17,050.90 and a second for $7,281.50. The
next payment shown on the data sheet is the $15,000 payment made in December
2019 (minus a $50 wire fee). Bonotti said a $1,943.40 credit was applied to the
account and the invoice was closed with a zero balance.

      According to Bonotti, Appellees did not remit to Carrara Marmi the $15,000

      1
          The dates are shown in the day/month/year format.
      2
          According to Bonotti, this deduction represents a bank fee for the wire transfer.
                                                 3
payment that the parties agreed would settle the January 2018 invoice. After the
$15,000 payment was received by Stone Trading, Bonotti said he “reported to Mr.
Qartoumy that these payments received was a Stone Trading — it was for Stone
Trading and Carrara Marmi issued — Carrara Marmi[’s] invoice was still open and
to be paid.” Bonotti recalled telling Qartoumy “[n]ow you have to close the file
for Carrara Marmi with another 15,000.” Bonotti said the $15,000 payment could
not be transferred from Stone Trading’s account to Carrara Marmi’s account
because the companies are separate.

      When asked about instructions for customer payments, Bonotti testified that
the invoices issued by Stone Trading and Carrara Marmi each include separate
wiring instructions. Bonotti stated that he had not previously seen a customer pay
a Carrara Marmi invoice by sending money to Stone Trading. According to
Bonotti, that would be “impossible” because the companies had “different bank[s],
different code number[s], [and] different account number[s]” listed on their
respective invoices.   Bonotti testified that Appellees’ $15,000 payment was
remitted in accordance with the wiring instructions on the three-year-old Stone
Trading invoice.

      When asked if he personally gave Qartoumy the wire transfer information
for the $15,000 payment, Bonotti responded: “Personally, no, I never gave the —
the bank details. But it’s not my job to provide the bank details to the — to the
customers.” But when asked if his “company g[a]ve Said Qartoumy the wire
information — wiring information in December of 2019”, Bonotti said
“[p]robably, yes.”

      Qartoumy was the second witness to testify and, like Bonotti, said that the
parties agreed to settle Carrara Marmi’s January 2018 invoice for $15,000.
Qartoumy said the $15,000 payment was sent in December 2019 according to
wiring instructions received “[f]rom Mr. Bonotti’s office.” Qartoumy said his
                                        4
office did not rely on a three-year-old invoice to find the wiring instructions.
According to Qartoumy, if there was any mistake as to where the $15,000 was
sent, that mistake was caused by Bonotti’s office.

      After the $15,000 payment was sent, Qartoumy said Bonotti never informed
him that the payment was sent to the wrong company. Qartoumy said he was
under the impression that the only outstanding invoice was the January 2018
invoice issued by Carrara Marmi and that it was paid in December 2019.
According to Qartoumy, neither Bonotti nor Stone Trading informed him that
additional amounts were owned pursuant to the February 2016 invoice.

The Trial Court’s Ruling

      On August 4, 2021, the trial court signed a final judgment rendering a take-
nothing judgment in favor of Appellees. Shortly thereafter, the trial court issued
findings of fact and conclusions of law. As relevant to the issues raised on appeal,
the trial court issued the following findings:

        6.          Each of the representatives . . . testified that the parties
                    came to an agreement to settle the outstanding invoice
                    for the sum of $15,000.00, on or about April 23, 2019.
                    The agreement did not spell out the date for the payment.
                    The [Appellees] testified that [they] believed they were
                    settling Carrara Marmi, S.R.L. (Plaintiffs) invoice dated
                    January 8, 2018.
                      *                    *                  *

        8.          Expo Stones, LLC made the $15,000.00 payment to
                    settle the account.
        9.          A representative of Carrara Marmi, S.R.L. (Plaintiffs)
                    provided the wiring instructions for making the payment
                    for the settlement.
        10.         The $15,000.00 payment was sent for the sole purpose of
                    paying the settlement.


                                           5
(internal citations omitted). The trial court also issued the following conclusions of
law:

       15.         The $15,000.00 was intended by the parties to settle
                   Carrara Marmi, S.R.L., invoice dated January 8, 2018.
       16.         Plaintiffs misapplied the $15,000.00 to another invoice
                   dated February 22, 2016 and should have applied the
                   $15,000.00 to Carrara Marmi, S.R.L., invoice dated
                   January 8, 2018 as intended by the parties during their
                   settlement discussions.
       17.         The $15,000.00 settlement was paid in full for Carrara
                   Marmi, S.R.L., invoice dated January 8, 2018, which is the
                   subject of this lawsuit.

Carrara Marmi filed a notice of appeal.

                                     ANALYSIS

       Carrara Marmi raises two issues on appeal and asserts: (1) the trial court’s
Finding of Fact No. 9 “is not supported by the record”; and (2) the trial court’s
Conclusions of Law Nos. 15, 16, and 17 are not supported by sufficient evidence.
In their response to Carrara Marmi’s issues, Appellees request that the court
“assess sanctions for the frivolous appeal.” We examine these arguments below.

I.     The Trial Court’s Findings of Fact and Conclusions of Law

       A.    Standard of Review

       In a bench trial, findings of fact have the same force and dignity as a jury’s
verdict. Anderson v. City of Seven Points, 806 S.W.2d 791, 794 (Tex. 1991);
Zhang v. Cap. Plastic & Bags, Inc., 587 S.W.3d 82, 91 (Tex. App.—Houston [14th
Dist.] 2019, pet. denied). When, as here, a complete reporter’s record is filed, we
review the trial court’s findings for legal and factual sufficiency under the same
standards applied to jury verdicts. Zhang, 587 S.W.3d at 91.



                                          6
      A party attacking the legal sufficiency of an adverse finding on an issue on
which he had the burden of proof must demonstrate that the evidence conclusively
establishes all vital facts in support of the issue. Dow Chem. Co. v. Francis, 46
S.W.3d 237, 241 (Tex. 2001) (per curiam). In conducting a legal sufficiency
review, we consider the evidence in the light most favorable to the appealed
finding and indulge every reasonable inference that supports it. Univ. Gen. Hosp.,
LP v. Prexus Health Consultants, LLC, 403 S.W.3d 547, 550 (Tex. App.—Houston
[14th Dist.] 2018, no pet.) (citing City of Keller v. Wilson, 168 S.W.3d 802, 821-22
(Tex. 2005)). Evidence is legally sufficient if it would enable reasonable and fair-
minded people to reach the decision under review. Id. at 551. We credit favorable
evidence if a reasonable fact finder could and disregard contrary evidence unless a
reasonable fact finder could not. Id. The fact finder is the sole judge of the
witnesses’ credibility and the weight to be assigned to their testimony. Id. If there
is more than a scintilla of evidence supporting a finding of fact, we will overrule a
legal sufficiency challenge. CA Partners v. Spears, 274 S.W.3d 51, 69 (Tex.
App.—Houston [14th Dist.] 2008, pet. denied).

      When a party attacks the factual sufficiency of an adverse finding on which
he bore the burden of proof, he must establish that the finding is against the great
weight and preponderance of the evidence. Dow Chem. Co., 46 S.W.3d at 242. In
reviewing the factual sufficiency of the evidence, we examine the entire record and
consider evidence both in favor of and contrary to the challenged finding. Mar.
Overseas Corp. v. Ellis, 971 S.W.2d 402, 407 (Tex. 1998).           The amount of
evidence necessary to affirm is far less than the amount necessary to reverse a
judgment. 4922 Holdings, LLC v. Rivera, 625 S.W.3d 316, 324 (Tex. App.—
Houston [14th Dist.] 2021, pet. denied).

      We review a trial court’s conclusions of law de novo to determine if the
court drew the correct legal conclusions from the facts. BMC Software Belg., N.V.

                                           7
v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002). An appellant may not challenge a
trial court’s conclusions of law for factual sufficiency, but we may review the legal
conclusions drawn from the facts to determine their correctness. Id. If the trial
court rendered the proper judgment, we will not reverse that judgment even if the
trial court’s conclusions of law are incorrect. Moran v. Mem’l Point Prop. Owners
Ass’n, Inc., 410 S.W.3d 397, 402 (Tex. App.—Houston [14th Dist.] 2013, no pet.).

      B.     Finding of Fact No. 9

      Finding of Fact No. 9 states that Carrara Marmi “provided the wiring
instructions for making the payment for the settlement.” Challenging this finding,
Carrara Marmi asserts that it “has no support in the record.” We construe this
argument as a challenge to the legal and factual sufficiency of the evidence.

      We conclude the challenged finding is supported by sufficient evidence. As
outlined above, Qartoumy testified at the bench trial that the $15,000 payment was
transferred according to the wiring instructions received from Bonotti’s office.
Qartoumy said his office did not rely on Stone Trading’s 2016 invoice to provide
the wiring instructions.      When Bonotti was asked whether his office gave
Qartoumy the wiring instructions in December 2019, Bonotti responded,
“[p]robably, yes.” This constitutes legally and factually sufficient evidence to
support the trial court’s finding that Carrara Marmi provided the wiring
instructions for Appellees’ $15,000 payment. See Moran, 410 S.W.3d at 402; CA
Partners, 274 S.W.3d at 69.

      We overrule Carrara Marmi’s challenge to Finding of Fact No. 9.

      C.     Conclusions of Law Nos. 15, 16, and 17

      Conclusion of Law No. 15 states that the parties intended the $15,000
payment to settle Carrara Marmi’s January 2018 invoice. On appeal, Carrara
Marmi argues that this conclusion is incorrect because of the trial court’s

                                         8
“erroneous application of Finding of Fact No. 9.” Because we conclude that
Finding of Fact No. 9 is supported by sufficient evidence, we overrule Carrara
Marmi’s challenge to Conclusion of Law No. 15.

      Conclusion of Law No. 16 states that Carrara Marmi “misapplied”
Appellees’ $15,000 payment and “should have applied” the payment to Carrara
Marmi’s January 2018 invoice. Conclusion of Law No. 17 states that Appellees
paid the $15,000 that the parties agreed would settle the January 2018 invoice.
Challenging these conclusions, Carrara Marmi asserts “there is no evidence to
show that Carrara Marmi considered that payment as part of the settlement,
especially because it was sent to a separate company.”

      Based on the evidence presented at trial, we conclude that the trial court
properly drew these legal conclusions from the underlying facts.        See BMC
Software Belg., N.V., 83 S.W.3d at 794. Specifically, the trial court found that
(1) the parties agreed to settle the balance owed on the January 2018 invoice for
$15,000; (2) Carrara Marmi provided the wiring instructions for the $15,000
payment; and (3) Appellees sent the $15,000 “for the sole purpose of paying the
settlement.”   Therefore, despite the fact that the payment was sent to Stone
Trading’s account, the trial court could properly conclude that Carrara Marmi
“should have applied” the $15,000 payment to the January 2018 invoice based on
the parties’ agreement and Carrara Marmi’s provision of the wiring instructions.
From these facts, the trial court could also properly conclude that Appellees paid
the $15,000 the parties agreed would settle the January 2018 invoice.

      We overrule Carrara Marmi’s challenges to Conclusions of Law Nos. 15, 16,
and 17.




                                         9
II.   Appellees’ Request for Sanctions

      In their appellate brief, Appellees request that the court “assess sanctions”
against Carrara Marmi “for the frivolous appeal.”

      If we determine that an appeal is frivolous, we may, on the motion of a party
or on our own initiative, award the prevailing party “just damages.” See Tex. R.
App. P. 45. “To determine whether an appeal is frivolous, we review the record
from the viewpoint of the advocate and decide whether the advocate had
reasonable grounds to believe the case could be reversed.”           Glassman v.
Goodfriend, 347 S.W.3d 772, 782 (Tex. App.—Houston [14th Dist.] 2011, pet.
denied) (en banc). We are not required to sanction every frivolous appeal; rather,
the imposition of sanctions is a discretionary decision exercised with prudence and
caution only after careful deliberation. Id. Sanctions are not appropriate when,
despite the failure to convince us on appeal, the appellant’s argument has a
reasonable basis in law and constitutes a good-faith challenge to the trial court’s
judgment.   Goss v. Houston Cmty. Newspapers, 252 S.W.3d 652, 657 (Tex.
App.—Houston [14th Dist.] 2008, no pet.).

      After reviewing the record, we decline to award sanctions for a frivolous
appeal. We deny Appellees’ request for damages under Rule 45.

                                  CONCLUSION

      We affirm the trial court’s August 4, 2021 final judgment.




                                      /s/    Meagan Hassan
                                             Justice


Panel consists of Justices Bourliot, Hassan, and Wilson.

                                        10